Citation Nr: 0844842	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran, who died in July 1991, had active military duty 
from March 1954 to July 1968.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above claim.

The RO previously denied the appellant's claim of service 
connection for the cause of the veteran's death in an October 
1991 rating decision.  The Agent Orange Act of 1991 provided 
for a presumption of service connection to be applied to 
veterans who had served in the "Republic of Vietnam during 
the Vietnam era" and were diagnosed with diseases that were 
"associated with exposure to certain herbicide agents."  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Pursuant to that 
authority, the Secretary in June 1994 expanded the list of 
diseases subject to that presumption to include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
59 Fed. Reg. 29,723, 29,724 (June 9, 1994) (amending 38 
C.F.R. § 3.309(e)).  Because new regulations pertaining to 
the adjudication of service connection claims based on 
exposure to Agent Orange during service were promulgated 
subsequent to the October 1991 decision, the claim should be 
considered on a de novo basis.  See Pelegrini v. Principi, 18 
Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 
283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 115 S. Ct. 61 (1994) (holding that where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim).  As such, the Board 
has identified the appellant's service connection claim as 
indicated on the title page.




FINDINGS OF FACT

1.  The veteran died in July 1991 as a result of 
cardiopulmonary arrest due to, or as a consequence of, 
exsanguinating hemorrhage and laryngeal cancer with pulmonary 
metastasis and probable vascular erosion by tumor.

2.   The evidence shows that the veteran served in the 
Republic of Vietnam during the Vietnam era, had squamous cell 
carcinoma of the left vocal cord during his lifetime, and 
ultimately died of laryngeal cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and has a certain listed 
disability, service connection may be established on a legal 
"presumption based on herbicide exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2008).  Such a veteran 
is presumed to have been exposed to herbicide agent (Agent 
Orange) during service unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  Id.; McCartt v. West, 12 Vet. 
App. 164, 166 (1999).  

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  

Here, the medical evidence reflects that the veteran was 
diagnosed with, and ultimately died from, laryngeal cancer.  
As a respiratory cancer, this disease has been positively 
associated with exposure to herbicides.  In addition, the 
Board finds that the evidence shows that the veteran served 
in the Republic of Vietnam while on active duty.  In reaching 
this determination, the Board observes that the veteran filed 
a claim for service connection for Agent Orange in June 1985, 
citing his time in country in Vietnam in support of his 
claim.  Further, the appellant has reported that the veteran 
spoke of his time in country in Vietnam during his lifetime.  
On VA examination in September 1985, the veteran stated that 
he served in Vietnam being stationed in Japan and flew to 
Vietnam for three years.  A service personnel record shows 
that the veteran served in Southeast Asia in direct support 
of Vietnam operations.  This form also indicates that he had 
Vietnam service from November 19, 1965 to November 23, 1965.  

Thus, the veteran had a disease for which presumptive service 
connection is available (i.e., respiratory cancer), and 
because the Board finds that he served in the Republic of 
Vietnam, he has an in-service injury (i.e., exposure to 
herbicides).  

In light of the above, the inquiry shifts to whether the 
veteran's cancer was manifest to a compensable degree during 
his lifetime.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
medical evidence shows that the veteran underwent VA 
radiation treatment from June 1985 to August 1985 and from 
August 1987 to September 1987 to treat his squamous cell 
carcinoma of the left vocal cord.  Under the criteria 
contained in Diagnostic Code 6819, a malignant neoplasm in 
any part of the respiratory system warrants a 100 percent 
evaluation.  As such, the Board finds that his laryngeal 
cancer was present to a compensable degree prior to his 
death.  Further, insofar as laryngeal cancer was listed as an 
underlying cause of death on the veteran's death certificate, 
the Board finds that this disease contributed substantially 
or materially to his death. 

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the appellant.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the appellant's claim for service 
connection for the veteran's cause of death is granted.  In 
light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary, as any potential 
failure of VA in fulfilling these duties is harmless error.

ORDER

Service connection for the cause of the veteran's death is 
granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


